DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: in line 3 and in line 4, after “angle” there is an undefined font symbol (a rectangle) that should be deleted or replaced with the appropriate symbol.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are the at least three “fixation means” and the at least one “tilting preventing means” introduced in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, line 1, “front” should be changed to “first” for appropriate reference to the antecedent in claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grusin et al. (“Grusin”; 2018/0221066).
Regarding claim 12, Grusin discloses a device 100 (Fig. 1) for fixation of bone fragments at a vertical femoral neck fracture Fx (Fig. 2), which device comprises at least three fixation means 20 and a securing plate 10, 
which at least three fixation means each comprises: 
a first fixing portion 22 (Fig. 4) which is configured for fixing the fixation means 20 in an inner bone fragment (Fig. 2), 
a second fixing portion 21 (Fig. 4) with threads (id.) for locking the fixation means 20 in substantially parallel holes 12 (Fig. 9) with threads (id.) in a first end portion (top) of the securing plate 10, said securing plate being configured for engagement of an outside surface of an outer bone fragment (Fig. 2) without fixed connection therewith, and 

at least one tilting preventing means 40 (Fig. 8) consisting of
a fixing portion 46 (id.) with threads (id.) for locking the tilting preventing means in a hole 18 (Fig. 9) with threads (id.) in a second end portion 11 of the securing plate 10 opposite to said first end portion (top) thereof, 
an engagement portion (Fig. 8, the smooth shaft) having a smooth unthreaded exterior (id.) which is configured to extend into the outer bone fragment without fixed connection therewith (it is a peg with an unthreaded bone engaging portion; para. 0078 and Fig. 8) and configured to allow, during said secondary compression of the inner and outer bone fragments, a sliding movement of the at least one tilting preventing means 40 and said outer bone fragment relative to one another along a longitudinal axis of the at least one tilting preventing means 40 and thereby allowing an interruption of the engagement of the securing plate 10 with 
Grusin does not explicitly recite the hole 18 (Fig. 9) in the second end portion 11 being parallel to the holes 12 in the first end portion.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the tilting preventing means 40 and the corresponding hole 18 to be positioned at any desired angle, including oblique to the longitudinal axis of the plate and parallel to the holes 12 (Fig. 3), e.g., to have a consistent orientation relative to the fixation means and direct forces in a desired direction.
It is further noted that the presence of threads 24 is not precluded by the current claim language (as the smooth middle portion 25, per se, allows a sliding motion and an interruption of the engagement of the securing plate, as set forth in the claim). However, even if it were necessary to remove the threads, Grusin makes clear that in various embodiments, the threads may be omitted (see para. 0098), e.g., to provide desired fixation characteristics.
Therefore, even if the claims were worded so as to preclude the threads, it would have been obvious to omit the proximal threads at the first end, as explicitly recited by Grusin in connection with a similar embodiment, e.g., to provide desired fixation characteristics. 
Regarding claim 13, the first end portion (top) is configured with the threaded holes 12 arranged in a substantially triangular pattern (Fig. 9), which triangular pattern is angled an angle relative to a longitudinal axis of the securing plate 10.
Grusin does not explicitly recite the angle being in the range of 5 to 15 degrees.

Regarding claim 14, the second end portion 11 is configured with one or more laterally offset threaded holes 18 (Fig. 9) arranged slightly laterally offset from the longitudinal axis of the securing plate 10 (Fig. 9).
Regarding claim 15, the engagement portion (Fig. 8, the smooth shaft) of said at least one tilting preventing means 40 is configured to run through the outer bone fragment from the lateral side thereof to (i.e., in the direction of) the opposite medial side (para. 0078).
Regarding claim 16, the length of the tilting preventing means 40 is not explicitly recited.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the length such that it can run through the outer bone fragment from the lateral side thereof to the opposite medial side and yet protrude therefrom by about 4-8 mm, e.g., to ensure the tilting preventing means has sufficient engagement with the bone.
Regarding Claim 17, the device 100 comprises at least two tilting preventing means 40 and the securing plate 10 of the device is configured with at least two corresponding threaded holes 18 (Fig. 9) for said tilting preventing means 40.
Regarding claim 18, the first end portion (top) of the securing plate 10 has a substantially triangular shape (Fig. 9) with the holes 12 for the at least three fixation means 20 
Regarding claim 19, the holes 12 (Fig. 9) for the at least three fixation means 20 (Fig. 1) are configured to run obliquely through the securing plate 10, and the hole or holes 18 (Fig. 9) for the tilting preventing means 40 are all modified to run obliquely through the securing plate 10 (see rejection of claim 12, supra).
Regarding claim 20, each tilting preventing means 40 (Fig. 8) is configured as a peg (Fig. 8; para. 0078) with a fixing portion 46 in the form of a threaded end portion (Fig. 8).
Regarding claim 21, each fixation means 20 is configured as a bone screw (Figs. 1 and 2) with a first fixing portion 22 in the form of a threaded forward end portion of the bone screw Fig. 4).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grusin et al. (“Grusin”; 2018/0221066) in view of Hansson (9,642,657).
Grusin discloses the claimed invention except for optionally or additionally configuring the fixation means as a bone nail comprising a sleeve and disposed therein, a pin arranged for movement in the sleeve so that at least a forward portion of the pin can be driven outwards through at least one lateral opening in the sleeve, said forward portion constituting a first fixing portion in the form of at least one hook which engages in the inner bone fragment. 
Hansson teaches that fixation means can be configured as a bone nail 1 (Figs. 1 and 2 and col. 3, lines 7-24) comprising a sleeve 5 and disposed therein, a pin 7 arranged for 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optionally or additionally provide the device of Grusin with fixation means configured as a bone nail comprising a sleeve and disposed therein, a pin arranged for movement in the sleeve so that at least a forward portion of the pin can be driven outwards through at least one lateral opening in the sleeve, said forward portion constituting a first fixing portion in the form of at least one hook which engages in the inner bone fragment, as taught by Hansson, to better manage rotational forces and reduce the risk of loosening. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773